Note: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                     2009-3099


                                HENRY EKPERIGIN,

                                                     Petitioner,

                                          v.

               DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                                                     Respondent.


        Edward H. Passman, Passman & Kaplan, P.C., of Washington, DC, argued for
petitioner.

       L. Misha Preheim, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
him on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
Director, and Todd M. Hughes, Deputy Director.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2009-3099


                               HENRY EKPERIGIN,

                                                     Petitioner,

                                         v.

               DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                                                     Respondent.




                                  Judgment

ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           DC0432080286-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, PROST, and MOORE, Circuit Judges.)

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT



DATED    November 10, 2009                 /s/ Jan Horbaly
                                         Jan Horbaly, Clerk